DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “said protruding part and a flat part of the surface having the protruding part forms a curved portion with a radius of curvature of 0.01 to 0.75 mm in the cross-section of the insulated wire, and wherein a lateral face of the protruding part has a slope of less than 90˚ to the flat part of the surface having the protruding part in the cross-section of the 15insulated wire.” Therefore claims 1-11 are allowed.

The Closest Prior Art:

Muto (JP 2008/288106) teaches An insulated wire (figure 1) comprising a thermoplastic resin layer (A) (2) as a covering 5layer directly or indirectly on a rectangular conductor (1), wherein the insulated wire has at least one protruding part (3) which is continuous in a longitudinal direction of said insulated wire, on a surface of a portion of the thermoplastic resin layer (A) (2), which portion corresponds to at least one side of a cross-section of the insulated wire (figure 1).

Muto does not teach 10 said protruding part and a flat part of the surface having the protruding part forms a curved portion with a radius of curvature of 0.01 to 0.75 mm in the cross-section of the insulated wire, and wherein a lateral face of the protruding part has a slope of less than 90 degrees to the flat part of the surface having the protruding part in the cross-section of the 15insulated wire.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847     
/William H. Mayo III/Primary Examiner, Art Unit 2847